Exhibit 10.49

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

This Amendment (“Amendment”) is entered into between Bruce C. Edwards
(“Employee”) and Powerwave Technologies, Inc. (“Powerwave”) effective as of this
3rd day of May 2005.

 

Recitals:

 

  A. Employee and Powerwave are parties to a Change in Control Agreement entered
into as of August 1, 2003 (“Agreement.”)

 

  B. Employee was the Chief Executive Officer of Powerwave at the time the
Change in Control Agreement was executed. Employee is now the Executive Chairman
of the Board of Directors of Powerwave.

 

  C. Employee and Powerwave desire to amend the Change in Control Agreement as
set forth below.

 

NOW THEREFORE, in consideration of the above and the mutual covenants and
conditions contained below, Employee and Powerwave agree as follows:

 

1. Employee and Powerwave agree that all references in the Change in Control
Agreement to the term Chief Executive Officer are deleted and replaced with
Executive Chairman of the Board as Employee is presently the Executive Chairman
of the Board and no longer the Chief Executive Officer.

 

2. Except as provided herein, the terms and conditions of the Change in Control
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date
indicated above.

 

“Executive Chairman of the Board”

     

“Company”

         

By:

 

/s/ Bruce C. Edwards

     

Powerwave Technologies, Inc.

Bruce C. Edwards

                       

By:

 

/s/ Andrew J. Sukawaty

           

Andrew J. Sukawaty, Chairman, Compensation

           

Committee